DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response Period Restarted
The Applicant filed two sets of claims on 12/17/2020, the first set with claims 1-30, and the second set with claims 31-59 (and cancelling claims 1-30).  In the Office action of 05/26/2022, claims 1-30 were inadvertently examined.  This Office action withdraws the Office action mailed on 05/26/2022. Claims 31-59 are pending and have been examined.  The Examiner apologizes for any inconvenience this may have caused the Applicant.  In response to the above referenced error in the last Office action, the following corrective action is taken:
The period for reply of THREE MONTHS set in said Office Action mailed on 26 May 2022 is restarted to begin with the mailing date of this letter.

Claim Objections
Claims 32-48 are objected to because they directly or implicitly depend on cancelled claim 1.  For examination purposes it is assumed that claims 32-48 directly or implicitly depend on independent claim 31.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31, 40-42 and 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12, 15 and 17 of U.S. Patent No. 11,233,960 B2 and claims 49-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-23 of U.S. Patent No. 11,187,658. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations claimed in claims 31, 40-42 and 46-47 are found in claims 1, 10-12, 15 and 17 of U.S. Patent No. 11,233,960 B2, and all the limitations claimed in claims 49-52 are found in claims 20-23 of U.S. Patent No. 11,187,658.










The claim correspondence between the claims of the instant application and U.S. Patents 11,233,960 11,187,658 are as below:
Corresponding			Corresponding
Instant application	U. S. Patent 11,233,960	U. S. Patent 11,187,658
Claim No.		Claim No.			Claim No.

	    31			     1				     --   
	    40			     10				     --
	    41			     11  				     --
	    42			     12				     --
	    46			     15				     --
	    47			     17				     --
	    49			     --				    20
	    50			     --				    20
	    51			     --				    21
	    52			     --				    22
	    52			     --				    23

Allowable Subject Matter
Claims 32-39, 43-45, 48 and 53-59 are objected to because they are dependent on a rejected base claim.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the double patenting rejection detailed above. Claims 31-59 would be allowable with a timely filed terminal disclaimer because prior art of record taken alone or in combination, fails to disclose or render obvious a method or system as claimed in claims 31-59.
Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886